By the Court :
This is an action of ejectment for the recovery of the possession of a portion of the Rancho La Brea. The Court admitted in evidence the judgment roll in a.n action for the partition of that rancho, brought by Antonio J. Rocha and others against Henry Hancock and others. The plaintiffs in that action alleged *370that they were tenants in common, with certain of the defendants, in the rancho; and Henry Hancock and certain other of the defendants alleged in their answer that they were the owners in fee of the whole of said rancho ; and the cause having been heard, the Court found that John Hancock and certain other defendants named in the findings were the owners of the whole of said rancho, and adjudged and decreed that the last named persons were the owners in fee of the whole rancho, and that they recover from the plaintiffs their costs, etc. The admission in evidence of that record presents the principal question in the case.
It is contended by the defendant that, upon its being found that certain of the defendants in that action held the title in fee to the whole rancho, it was the duty of the Court to dismiss the action; that the proof of such title in the defendants showed that the plaintiffs were not tenants in common or joint tenants in the lands, and that the only step the Court could then take was to dismiss the action ; that the judgment which was in fact rendered is, in view of the findings, to be read as amounting only to a judgment of dismissal, and that such judgment of dismissal cannot be relied upon by the defendants in that action as an adjudication of title in them.
The only subd. of sec. 581 of the Code of Civil Procedure, which provides for the dismissal of actions, which was applicable in that case, is the fifth; which is, that an action may be dismissed, or a judgment of nonsuit rendered, “by the Court, upon motion of the defendant, when, upon the trial, the plaintiff fails to prove a sufficient case for the jury ”; and the following section provides that in every case, other than those mentioned in the last section, judgment must be rendered on the merits. It does not appear that the.plaintiffs failed to prove a sufficient case for the jury, nor does it appear that the defendants moved for a judgment of nonsuit, and therefore it cannot be treated as such a judgment in a technical sense.
But is a judgment for the defendants in partition upon stfch findings to be regarded in legal effect as only the equivalent of a judgment of nonsuit? The parties to the action, as was said in Senter v. Bernal, 38 Cal. 637, and many other cases in this *371Court, are all actors or plaintiffs, each against each and all others. It is provided by sec. 756, Code of Civil Procedure, that the summons must be directed to all the joint tenants and tenants in common, and all persons having any interest in the property or any particular portion thereof; and sec. 758 provides that the defendants must set forth in their answers, “ fully and particularly, the origin, nature, and extent of their respective interests in the property.” In construing these provisions, it was held by this Court that “ any question affecting the right of the plaintiff to a partition, or the rights of each and all the parties in the land, may be put in issue, tried, and determined in such action ”; that if “ disputes exist- as t.o their rights or interests in any respect, such disputes may be litigated and determined in such action.” (See Deuprey v. Deuprey, 27 Cal. 335 ; Morenhout v. Higuera, 32 Cal. 204; Gates v. Salmon, 35 Cal. 576.)
The purpose and scope of the action is defined by the Code, and when the question is what issue may be presented, litigated, and determined in the action, the Code must furnish the answer. The Code, (which is substantially the same as the previous statute) having declared that any right, title, or interest in the land may be put in issue, tried,- and determined in the action, it necessarily follows that the determination of such issue is final and conclusive upon all the parties to the action. Had the Code provided that an issue in respect to the titles of the respective parties, or of any of them, should be tried and determined in another action,'there would be much force in the propositions advanced by the defendants; but as the provision is that such issue may be tried and determined in the action of partition, there is no reason why the determination should not be as conclusive as it would he if made in an action brought for the sole purpose of its determination. Had the determination in the action in question been that one of the plaintiffs, and certain of the defendants, were the owners of the rancho as tenants in common, there would be no room to doubt that it would be conclusive as against the other parties to the action, (both plaintiffs and defendants) to the effect that they had no right, title, or interest in the land. In our opinion, there is as *372little room for doubt that the judgment which was rendered—■ that certain of the defendants were the owners of the entire title—has the same effect as against all the other parties to the action. The judgment was admissible in evidence, in favor of the prevailing parties in that action, and was proof of title in them as against the other parties and those claiming under them.
Judgment and order affirmed.